           Case 1:21-cv-10952-LTS Document 4 Filed 06/08/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                           )
DENNIS WHITE,                              )
                                           )
      Plaintiff,                           )
                                           )
      v.                                   ) Civil Action No.
                                           )
CITY OF BOSTON and                         )
ACTING MAYOR KIM JANEY,                    )
                                           )
      Defendants.                          )
                                           )


                             APPEARANCE OF JOHN M. SIMON

      Please enter my appearance in this matter on behalf of all Defendants as follows:

      John M. Simon (BBO#645557)
             jsimon@scmllp.com
      Stoneman, Chandler & Miller LLP
      99 High Street
      Boston, MA 02110
      (617) 542-6789

                                           Respectfully submitted,

                                           CITY OF BOSTON and ACTING MAYOR KIM
                                           JANEY,

                                           By their attorneys,

                                           /s/John M. Simon
                                           Kay H. Hodge (BBO # 236560)
                                                  khodge@scmllp.com
                                           John M. Simon (BBO #645557)
                                                  jsimon@scmllp.com
                                           Stoneman, Chandler & Miller LLP
                                           99 High Street
                                           Boston, MA 02110
                                           (617) 542-6789

Dated: June 8, 2021

                                              1
          Case 1:21-cv-10952-LTS Document 4 Filed 06/08/21 Page 2 of 2




                                       Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and that paper copies will be sent by electronic mail, as agreed by the parties, to those indicated
as non-registered participants on June 8, 2021.


                                              /s/John M. Simon
                                              John M. Simon




                                                 2
